TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00549-CV


                               Shannon C. Campos, Appellant

                                              v.

                                Katherine Campos, Appellee


               FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
   NO. C2017-1643D, THE HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Shannon C. Campos has filed an unopposed motion to dismiss this

appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed on Appellant’s Motion

Filed: November 12, 2021